DETAILED ACTION
Status of the Claims
Claims 1-18, 20-21 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

MPEP 714.02    Must Be Fully Responsive
MPEP 714.02 states: The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. 
Regarding claim 1, applicant failed pointing out where in the specification supports the amendment. The specification only disclosed either “monitor the sensor data to detect a motion by the user within a time period” or “monitor the sensor data to detect a motion by the user after the prompt is presented”, but the specification did not disclose “monitor the sensor data to detect a motion by the user within a time period after the prompt is presented”.
Regarding newly amended claim 10, the specification failed to disclose “wherein the processing circuitry monitors the sensor data to detect a negative response to the prompt from the user; and wireless communication circuitry that transmits an alert unless the negative response is detected.”
On the contrary, the specification disclosed “[0100] The flow may then proceed to block 705 where the electronic device may determine whether a negative response, a positive response, or no response, has been received within a timeout period. 
   [0101] If a negative response is received, the flow may return to block 702 and the electronic device may continue to operate.” {i.e. no alert is transmitted}

Therefore, these newly added claims limitations would not be considered further in the following rejection.
The following rejection to claim 1 and 10 would be based on the pre-amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-5, 7-12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20130231574) in view of Gottlieb (US 20090322548).
Regarding claim 1, Tran disclosed an activity monitoring system, comprising
a sensor that gathers sensor data;
processing circuitry configured to: monitor the sensor data to detect that a user has fallen;
[0014] In yet another aspect, a monitoring system for a person includes one or more wireless nodes forming a wireless mesh network; and a wearable appliance having a wireless transceiver adapted to communicate with the one or more wireless nodes; and a heartbeat 
present a prompt in response to detecting that the user has fallen; and
[0179] If a fall is suspected, the system confirms the fall by communicating with the patient or wearer prior to calling a third party such as the patient or wearer's physician, nurse, family member, 911, 511, 411, or a paid call center to get assistance for the patient or wearer (1010). If confirmed or if the patient or wearer is non-responsive, the system contacts the third party and sends voice over mesh network to appliance on the patient or wearer to allow one or more third parties to talk with the patient or wearer (1012). If needed, the system calls and/or conferences emergency personnel into the call (1014). 
monitor the sensor data to detect a motion by the user …; and
communication circuitry that transmits an alert if the motion is not detected.
[0060] In another embodiment where the motion detector operates stand alone, when no motion is sensed, the system generates an alarm.
Tran did not expressly disclose monitor the sensor data to detect a motion by the user within a time period;
Gottlieb teaches a fall detection system wherein [0035] The resident height detection device 120 may further include at least one auxiliary sensor to determine if it is being worn, thereby reducing false alerts. One such sensor is a movement sensor that would cause the within a specified period of time).
Tran and Gottlieb are considered to be analogous art because they pertain to a fall detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate monitor the sensor data to detect a motion by the user within a time period for Tran’s system in order to determine if a fall occurs.  
Regarding claim 2, Tran disclosed further that if a person falls and remains motionless for a predetermined period, the system would record the event and notify a designated person to get assistance.
Regarding claim 4 , Tran disclosed further [0015]  patient or wearer interface is provided on a user computer for accessing information and the patient or wearer interface includes in one implementation a touch screen;
[0302] A touch sensitive display 166 and a plurality of keys 168 are provided to capture hand inputs.
Regarding claim 5, Tran disclosed further [0313] In FIG. 15C, a warning (such as sound or visual warning in the form of light or red flashing text) can be generated to point out the particular patient or wearer that may need help or attention.
Regarding claim 7, Tran disclosed further [0015] The system can include code to map the person's location onto an area for viewing.
Regarding claim 8, the claim is interpreted and rejected as claim 1. {see [0014] of Tran}
Regarding claim 9, Tran disclosed further [0216] In one embodiment to monitor heart failure, an array of BI sensors are place in proximity to the heart. The array of BI sensors detect 
Regarding claim 10, the claim is interpreted and rejected as claim 1. {“if the patient or wearer is non-responsive” thus a negative response, see [0179] of Tran}
Regarding claim 11, the claim is interpreted and rejected as claim 4.
Regarding claim 12, the claim is interpreted and rejected as claim 1. {see “The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected.” [0014] of Tran}
Tran disclosed further that [0174] In one embodiment, if the wearable appliance detects that the patient or wearer needs help, or if the patient or wearer decides help is needed, the system can call his or her primary care physician.{i.e. emergency service}
Regarding claim 14, the claim is interpreted and rejected as claim 7.
Regarding claim 16, referring to Fig. 6A, Tran disclose [0191] A display 1382 is located on the front section of the housing 1380.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20130231574) in view of Gottlieb (US 20090322548), in view of Amano (US 6081742). 
Regarding claim 6, Tran did not disclose wherein the prompt further comprises a haptic notification.

Tran and Amano are considered to be analogous art because they pertain to a fall detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the prompt further comprises a haptic notification for Tran’s system as an alternative embodiment.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20130231574) in view of Gottlieb (US 20090322548), in view of Tupler (US 20050151642).
Regarding claim 13, Tran did not disclose wherein the alert is transmitted to local emergency services based on a location of the device.
Tupler teaches a system for use in emergency notification and determining location wherein [0016] A request is wirelessly transmitted by the customer and is received by a monitoring center. The monitoring center determines a location of the customer requesting the emergency service, reviews a customer profile and evaluates the nature of the request for services according to the profile. Once evaluated, the monitoring center dispatches the request to a pool of emergency services providers. This service is very beneficial in obtaining rapid emergency response time. This service fails, however, to provide notification to other individuals that might need to know that an emergency request has been initiated.
Tran and Tupler are considered to be analogous art because they pertain to a fall detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the alert is transmitted to . 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20130231574) in view of Gottlieb (US 20090322548), in view of Doezema (US 20130122849).
Regarding claim 15, Tran did not disclose wherein the alert includes a voice response from the user.
Doezema teaches a fall-responsive emergency device wherein [0006] The system includes the wearable fall-responsive device and an on-premises transmitter ("base transmitter") for responding to the alert signal by sending a request for a remote responder (someone located off-premises). In a further form the system includes one or more local wireless two-way voice communicators that are located on-premises in signal communication with the base transmitter, and in stationary locations within voice distance of possible fall locations; that are separate from the wearable device; and that can be enabled by a remote responder for two-way voice communication with a fallen person after the responder receives the request from the base transmitter. In a further form, the on-premises two-way voice communicator receives the alert signal from the wearable fall-responsive device and enables the base station transmitter to request a remote responder.
Tran and Doezema are considered to be analogous art because they pertain to a fall detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the alert includes a voice response from the user for Tran’s system in order to provide better service. 


Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20130231574) in view of Gottlieb (US 20090322548), in view of Zhang (US 8952818).
Regarding claim 17, Tran did not disclose wherein the display displays information regarding the fall.
Zhang teaches a fall detection apparatus wherein The monitoring device 100 of the present disclosure may include features for communicating with the wearer to determine the wearer's condition when a fall is detected. For example, when sensor data is indicative of a fall and the analysis performed by the fall detection module 140 indicates that a fall likely occurred, the communications/warnings module 123 may generate a message and prompt on the interface display screen 165. (col. 13, line 16-24)
Tran and Zhang are considered to be analogous art because they pertain to a fall detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the display displays information regarding the fall for Tran’s system in order to provide alert to the user visually. 
Regarding claim 20, Tran disclosed wherein the alert comprises an audio alert,
 [0313] In FIG. 15C, a warning (such as sound or visual warning in the form of light or red flashing text) can be generated to point out the particular patient or wearer that may need help or attention.
Tran did not disclose wherein the alert comprises …GPS information and wherein the alert is transmitted to emergency services.

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the alert comprises GPS information and wherein the alert is transmitted to emergency services for Tran’s system in order to provide location information about the user.


Response to Arguments
Applicant's arguments filed on 3/2/2020 have been fully considered but they are not persuasive. Please see details above, especially in the cited section of MPEP 714.02.
 

Allowable Subject Matter
Claims 3, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685